Citation Nr: 1216122	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  10-10 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a prostate condition, to include as due to herbicide exposure.

4.  Entitlement to service connection for a lumbar spine disability, to include degenerative disc disease.

5.  Entitlement to service connection for a cervical spine disability, to include degenerative disc disease.

6.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and a June 2009 rating decision by the RO in New York, New York.  In pertinent part, the December 2007 rating decision addressed all appellate claims other than tinnitus, which was adjudicated by the June 2009 rating decision.

The RO in New York, New York, currently has jurisdiction over the Veteran's VA claims folder.

The Board notes that the RO only adjudicated whether the Veteran was seeking service connection for PTSD.  However, in Clemmons v. West, 206 F.3d 1401, 1403   (Fed. Cir. 2000) the Federal Circuit clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemmons, though a veteran may only seek service connection for PTSD, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  In fact, the Veteran has requested that the Clemmons holding be applied to his case.  Therefore, the Board will address whether service connection is warranted for an acquired psychiatric disorder, however diagnosed.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2011.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required with respect to the prostate condition, lumbar spine, cervical spine, and tinnitus claims.  Accordingly, these claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the issues adjudicated by the instant case have been completed.

2.  The record reflects the Veteran engaged in combat while on active duty.

3.  The preponderance of the competent medical evidence reflects the Veteran does not satisfy the criteria for a diagnosis of PTSD.

4.  The competent medical and other evidence of record reflects the Veteran has anxiety disorder as a result of his active service.

5.  The Veteran does not have a hearing loss disability as defined by VA regulations.


CONCLUSIONS OF LAW

1.  Service connection is warranted for an acquired psychiatric disorder, diagnosed as anxiety disorder.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  Service connection is not warranted for a hearing loss disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For the reasons detailed below, the Board has determined that service connection is warranted for an acquired psychiatric disorder.  Therefore, no further discussion of the VCAA is warranted with respect to this aspect of the Veteran's appeal as any deficiency has been rendered moot.

As noted in the Introduction, the Veteran's prostate, lumbar spine, and cervical spine claims are addressed in the REMAND portion of the decision below.

Regarding the hearing loss claim, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in February 2007, which is clearly prior to the December 2007 rating decision that is the subject of this appeal.  In pertinent part, this letter informed the Veteran of what was necessary to substantiate a service connection claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the February 2007 letter included information regarding disability rating(s) and effective date(s) as mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his hearing loss claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, the duty to notify has been met.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied regarding his hearing loss claim.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the August 2011 Board hearing.  Nothing indicates the Veteran has identified the existence of any relevant evidence that has not been obtained or requested.  Specifically, he has not identified any outstanding records documenting facts with respect to his hearing loss claim that is not demonstrated by the evidence already of record.

The Board acknowledges that, as detailed in the REMAND portion of the decision below, that the  prostate condition, lumbar spine, and cervical spine claims are being remanded to obtain outstanding medical records identified by the Veteran at his August 2011 hearing.  However, the duty to obtain records only applies to records that are "relevant" to the claim.  See 38 U.S.C.A. § 5103A (b)(1); see also Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing the Federal Rule of Evidence 401 defining "relevant evidence" as "evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence."); Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  

In this regard, the Board also notes that in the Golz case, the Federal Circuit found that the Board did not err as a matter of law when it determined that VA met its duty to assist the Veteran, even though VA did not request his Social Security Administration (SSA) records.  In that case, the Veteran was claiming service connection for PTSD and the Board found that the SSA decision did not mention a psychiatric disorder.  Thus, although the medical records accompanying the SSA decision were not in the file, the Board in that case found that they would not be relevant to the claim on appeal.  Similarly, in this case, the Veteran indicated at his August 2011 hearing that the outstanding records do not document he has a hearing loss disability, which is the basis for the adjudication below.  In other words, he indicated that these records are not relevant to the adjudication of his hearing loss claim.

With respect to the aforementioned August 2011 Board hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  The Veteran was asked about treatment records from Dr. Campagna, who the Veteran had identified as a psychiatric care provider.  The RO attempted to obtain records from her in February 2007 and September 2007.  Upon the second attempt, the Veteran was informed that VA had requested records from Dr. Campagna and that he should send the records to VA.  He was further informed that it was his responsibility to see that VA receives the evidence and that if VA did not hear from him a decision would be made in as soon as 60 days.  Although this notice satisfied the criteria set forth in 38 C.F.R. § 3.159(e), the Veteran was further provided with a 60-day period after the hearing in which to obtain and submit records from her.  He was also informed that he could submit medical opinions during that period relating current disabilities to service.  Regarding hearing loss, the Veteran reported that he had a hearing test at a facility that he could not recall and it was "okay."  BVA hearing transcript at p. 12.  He asserted that his problem was tinnitus.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the August 2011 hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board further notes that the Veteran was accorded a VA audio examination in May 2009, which, as detailed below, reflects he does not have a hearing loss disability as defined by VA regulations.  No inaccuracies or prejudice is demonstrated with respect to this examination, and it included the type of audiological testing required by 38 C.F.R. § 3.385.  In fact, the Veteran essentially acknowledged that he does not have hearing loss at his August 2011 hearing.  As the examination included a review of the medical history and an audiological examination, the examination is sufficient for the Board to render an informed determination.  Accordingly, the Board finds that this examination is adequate for resolution of this case.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


Service Connection - General Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board observes, however, that the specific diagnosis of an acquired psychiatric disorder, and the etiology thereof, is a complex medical issue that requires competent medical evidence to resolve.  Similarly, as detailed below, the issue of whether a person has a hearing loss disability for VA purposes, or evidence of permanent hearing loss, requires specific medical testing to confirm.  In short, neither of these disabilities is subject to lay diagnosis under Jandreau, supra.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

Analysis - Psychiatric Disorder

In addition to the general rules of service connection noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Further, 38 C.F.R. § 4.125(a) requires that diagnoses of mental disorders conform to the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and that if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of a stressor: (1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others" and (2) "the person's response [must have] involved intense fear, helplessness, or horror".  DSM-IV at 427-28.  These criteria are no longer based solely on usual experience and response but are individualized (geared to the specific individual's actual experience and response).  Hence, under the DSM-IV, the mental illness of PTSD would be treated the same as a physical illness for purposes of VA disability compensation in terms of a predisposition toward development of that condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

Initially, the Board notes that the Veteran essentially contends he has an acquired psychiatric disorder due to his experiences engaged in combat in the Republic of Vietnam while on active duty.  

In this case, the evidence on file confirms that the Veteran had active service in the Republic of Vietnam, and that he engaged in combat therein.  Among other things, he was awarded the Vietnam Service Medal, as well as the Combat Action Ribbon denoting his combat service.  The provisions of 38 U.S.C.A. § 1154(b) provides that in the case of any veteran who engaged in combat with the enemy in active military service during a period of war, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.

In view of the foregoing, the Veteran's account of his purported stressors is deemed to be true for the purpose of evaluating his claim.  

Despite the foregoing, the Board notes that 38 U.S.C.A. § 1154 merely relaxes the evidentiary burden for a combat veteran with respect to evidence of an in-service occurrence of an injury, it does not create a statutory presumption that a combat veteran's disease or injury is automatically service-connected.  A claimant must still provide evidence of a relationship between an injury in service and a current disability.  Dalton v. Nicholson, 21 Vet. App. 23 (2007), Kessel v. West, 13 Vet. App. 9 (1999); Wade v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997); Cohen (Douglas) v. Brown, 10 Vet. App. 128 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996). 

In this case, the Board must find that the preponderance of the competent medical evidence reflects the Veteran does not satisfy the criteria for a diagnosis of PTSD.  Specifically, a September 2007 VA psychiatric examination found that his reported symptoms did not meet the full DSM-IV criteria for a diagnosis of PTSD.  Rather, his acquired psychiatric disorder was found to be anxiety disorder, not otherwise specified (NOS).  As stated above, the provisions of 38 C.F.R. § 3.304(f) mandate that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), which in term mandates that such diagnosis be in accord with DSM-IV.  Inasmuch as the September 2007 VA examination makes specific reference to the DSM-IV diagnostic criteria, and accurately summarized the Veteran's psychiatric symptomatology, it is adequate for determination as to the proper diagnosis of this disability and entitled to great weight.  Therefore, the Board finds that the preponderance of the evidence is unfavorable regarding whether the Veteran currently has PTSD.

The Board reiterates, however, the Federal Circuit held in Clemmons, supra, that though a veteran may only seek service connection for PTSD, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Accordingly, the Board must determine whether any other diagnosed acquired psychiatric disorder is etiologically linked to the Veteran's active service, to include his combat service therein.  Here, the September 2007 VA examiner indicated that the diagnosed anxiety disorder was so linked to the Veteran's combat service.  Specifically, the examiner found that the Veteran's symptoms of nightmares and middle insomnia were, based on his account, at least as likely as not due to his experiences in the military and were diagnosed here as anxiety disorder NOS.

No competent medical evidence is of record which refutes the September 2007 VA examiner's opinion that the Veteran's anxiety disorder symptoms were due to his in-service combat experiences.  Moreover, as stated above, the record confirms that the Veteran engaged in combat, and his account of the circumstances of such service are conceded to be true, to include in the adjudication below.

The Board also notes that Alemany v. Brown, 9 Vet. App. 518 (1996), the Court stated that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Further, in Gilbert, supra, the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.  See also 38 C.F.R. § 3.102.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran is entitled to a grant of service connection for an acquired psychiatric disorder, diagnosed as anxiety disorder NOS.

Analysis - Hearing Loss

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.  

In this case, the Board must find that the record does not reflect the Veteran has a hearing loss disability as defined by 38 C.F.R. § 3.385.  For example, the May 2009 VA audio examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
10
10
15
15
20
15
LEFT
5
10
15
15
15
14

Speech recognition scores were 100 percent for both ears.  No other audiological evidence is of record which otherwise reflects that the Veteran has a hearing loss disability as defined by VA regulations.  Further, the Veteran himself acknowledged at his August 2011 hearing that he does not have a hearing loss disability.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.  

The Board acknowledges that the Court held in McLain v. Nicholson, 21 Vet. App. 319 (2007) that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  In this case, however, the record does not reflect the Veteran has had a hearing loss disability as defined by 38 C.F.R. § 3.385 at any time during the pendency of his claim.  As such, at no time has he had a hearing loss disability for VA purposes. 

For these reasons, service connection for a hearing loss disability must be denied.



ORDER

Service connection for an acquired psychiatric disorder, diagnosed as anxiety disorder NOS, is granted.

Service connection for a hearing loss disability is denied.


REMAND

Initially, the Board observes that the Veteran testified at his August 2011 hearing that he was actually seeking service connection for tinnitus, and wanted his claim adjudicated on that basis.  Moreover, he acknowledged at that hearing that he did not have hearing loss, although he did not specifically withdraw that claim from appellate consideration.  However, the issue certified for appeal was service connection for hearing loss, and tinnitus was not addressed by the December 2007 rating decision.  His tinnitus claim was addressed by the subsequent June 2009 rating decision, which denied the claim.  

Although the issue of service connection for tinnitus has not been certified on appeal, the Board notes that on his March 2010 Substantive Appeal, the Veteran, in pertinent part, advanced arguments as to why service connection was warranted for tinnitus.  Inasmuch as these arguments were contained as part of the Substantive Appeal, it does indicate that the Veteran disagreed with that denial and wanted an appeal.  Further, the Substantive Appeal was received within one year of the June 2009 rating decision denying the tinnitus claim.  Therefore, the Board finds that the Veteran submitted a timely and valid Notice of Disagreement (NOD) to the denial of service connection for tinnitus.  See 38 C.F.R. §§ 20.200, 20.201, 20.302.

Despite the foregoing, the documents assembled for the Board's review do not reflect that a Statement of the Case (SOC) has as yet been promulgated on the tinnitus claim.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that in circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to direct that a SOC be issued. (Emphasis added).  Therefore, a remand is required to issue such an SOC.

The Board also finds that further development is required with respect to the Veteran's prostate condition, lumbar spine, and cervical spine claims.  Specifically, the Veteran indicated at his August 2011 Board hearing that there were outstanding medical records at the University Hospital in Plainview and that he was seen at the Northport VA hospital several times in connection with agent orange matters.  Although the records from the Northport VA facility are on file, as well as from private urological and orthopedic facilities, the Veteran's testimony suggests there are relevant records that are still not on file.  He indicated that he was seen every year to have his PSA checked, however, the last PSA test results of record are dated in 2005.  Therefore, the Board concludes that a remand is required in order to obtain any such records.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should issue to the Veteran a SOC as to his claim of service connection for tinnitus and advise him of the time period in which to perfect an appeal.  If, and only, if he perfects an appeal as to this matter, should this claim be returned to the Board for further consideration. 

2.  The AMC/RO should obtain information regarding medical records that have not already been associated with the claims folder regarding the treatment the Veteran has received for his claimed disabilities of the prostate, cervical spine, and lumbar spine, to include any outstanding records at the University Hospital in Plainview and PSA test results dated after 2005.

After securing any necessary release, the AMC/RO should obtain those records not on file.

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

3.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the January 2010 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


